DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on December 29, 2021.
Claims 38 – 42, 44 – 54, and 56 – 59 are pending.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead the claimed invention is directed to a technical improvement for using electronic communications by performing the use of an information prompt in an electronic device executing a communication application wherein the communication application comprises a plurality of communication objects (e.g. contact information) of a user.  When a first communication object is determined to be used, first interaction information (text, voice, and/or image) is obtained, said first interaction comprises one or more pieces of historical interaction information between the first communication object and the user.  When the user inputs information to be associated with communications to the first communications object, a first matching degree between the input 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Dong et al. (U.S. 2015/0312197 A1; herein referred to as Dong) in view of Bhalla et al. (U.S. 2013/0054306 A1; herein referred to Bhalla) in further view of Kopru et al. (U.S. 2017/0177712 A1; herein referred to as Kopru) does not teach separately or in combination a information prompt method and an electronic device  wherein the method is applied to a communication application in the electronic device and is performed by the electronic device, and the communication application comprises a plurality of communication objects of a user, and therein when a first communication object  is determined from the plurality of communication objects, where each communication object in the plurality of communication objects has a corresponding time stamp indicating a time of a last piece of historical interaction information between the communication object and the user, and wherein the corresponding time stamp is within a preset time period before a current time.  Thence,  first interaction information corresponding to the first communication object is obtained , and the first interaction information comprises one or more pieces of historical interaction information between the first communication object and the user. such that when receiving input information by using an information input interface of the first communication object, a first matching degree is determined between the input information and the first communication object, wherein the first matching degree indicates whether the one or more pieces of historical interaction information matches the input information 
Dong is directed to machine logic implemented techniques for preventing sending messages by mistake (with such “mistakes” including sending a message to an unintended recipient) wherein the technique detects an intention of sending a message to a target user and responsive to detection of the intention, predicting a risk that the target user is not a desired recipient of the message, and providing a prompt responsive to the predicted risk being higher than a predetermined threshold
Bhalia is directed to a process for analyzing the historical data of a user past transactional history to correlate a user’s future intentions and responses to information.
Kopru is directed to methods and systems to create semantic meaning vectors using historical transaction data that can therein be used to analyze transactions based on language logic. 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination to provide a prompt from a resulting determination of a matching degree between input information and first interaction information that comprises pieces of historical information and the first matching degree indicates whether the pieces of historical information matches the input information based on language logic, and the prompt indicating that  the first communication object is an incorrect communication object corresponding to the input information when the first matching degree is less than a first threshold and the first matching degree indicates that the one or more pieces of historical interaction information does not match the input information.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Dong which teaches: a communication application (see Fig.1 program/utility 40, see Figs. 2, 3 messaging application) in an electronic device (see Fig. 1 computer system server 12) and is performed by the electronic device (see ¶ [0022 -0023]) wherein the communication application (e.g. messaging application) (see ¶ [0027]) comprises a plurality of communication objects (e.g. friends or contacts) (see ¶ [0035]) of a user (e.g. target user), and wherein the method comprises (see Fig. 2, ¶ [0026]) determining a first communication object  (e.g. identification information associated with the target user) from the plurality of communication objects (see Fig 2 – s201, ¶¶ [0028], [0030 -0031]) obtaining first interaction information (e.g. social relationship) corresponding to the first communication object (see ¶ [0034]) , wherein the first interaction information (e.g. social relationship) comprises one or more pieces of historical interaction information between the first communication object and the user (see ¶ [0050]) information and the first communication object based on the input information (e.g. message content currently inputted by the user) and the first interaction information  (e.g. historical contents between the user and the target user) (see ¶ [0043]) and performing prompt when the first matching degree is less than a first threshold (see ¶ ¶ [0047 -0048]).  However Dong does not determine the first matching degree using time stamps of historical interactions, nor using language logic to match historical interaction information and input information, nor the prompt resulting from the first matching degree indicating one or more pieces of historical interaction information dies not match the input information.  When considering prior art Bhalia in combination with Dong which teaches wherein each communication object (see Fig. 9A, customer experience block) in the plurality of communication objects has a corresponding time stamp (see ¶ [0050]) indicating a time of a last piece of historical interaction information (e.g. customer interaction on 17 Jan 2011) between the communication object and the user (see ¶ [0051]) and wherein the corresponding time stamp is within a preset time period (e.g. start time of the transaction to churn date)  before a current time (e.g. current point in time) (see ¶ ¶ [0056-0057] ), there is still not a teaching of using language logic to match historical interaction information and input information, nor the prompt resulting from the first matching degree indicating one or more pieces of historical interaction information dies not match the whether the one or more pieces of historical interaction matches the input information based on language logic (see ¶ [0056]), the match is not used to provide the prompt indicating that  the first communication object is an incorrect communication object corresponding to the input information when the first matching degree is less than a first threshold and the first matching degree indicates that the one or more pieces of historical interaction information does not match the input information.
The limitations as recited (prompting that the first communication object is an incorrect communication object corresponding to the input information when the first matching degree is less than a first threshold and the first matching degree indicates that the one or more pieces of historical interaction information does not match the input information) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 21 – 26:  ¶ ¶ [0105 -0123], Fig. 2) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 38 – 42, 44 – 54, and 56 – 59 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444